No. 13-0614 – State v. Coles
                                                                          FILED
                                                                    September 30, 2014
                                                                     RORY L. PERRY II, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA
Benjamin, Justice, concurring:


             I agree with the Majority’s decision to affirm Mr. Coles’s conviction. I

write separately because I disagree with the Majority’s decision to overrule State v.

Rogers, 209 W. Va. 348, 547 S.E.2d 910 (2001). The dispositive issue in this case was

whether Mr. Coles waived his double jeopardy claim. Despite concluding that he waived

the claim, thereby resolving this case, the Majority opinion proceeds to then examine and

ultimately overrule Rogers—a course of action having no bearing on the outcome of the

case at bar. See 5 C.J.S. Appeal and Error § 822 (2007) (“Appellate courts . . . will

generally not decide questions not necessary or material to the determination of the cause

. . . or question a decision which would not affect the result.”); Law Offices of Ronald J.

Palagi, P.C., L.L.O. v. Howard, 747 N.W.2d 1, 17 (Neb. 2008); (“An appellate court is

not obligated to engage in an analysis that is not necessary to adjudicate the case and

controversy before it.”); State Bd. of Equalization v. Jackson Hole Ski Corp., 745 P.2d
58, 59 (Wyo. 1987) (“Appellate courts . . . must not . . . declare principles of law which

cannot have any practical effect in settling the claims of the litigants.”); State ex rel.

Meade v. Marion Superior Court, Room No. 1, 175 N.E.2d 423, 424 (Ind. 1961) (“[I]t has

been the frequent practice of the Court, in cases where a single point would put an end to

a case, to decide that point and no other.”); Carson v. Ross, 509 N.E.2d 239, 244 (Ind. Ct.

App. 1987) (“Issues which are unnecessary to a full and fair determination of an appeal

                                            1
will not be addressed.”). While I, too, may question Rogers, this case was not the proper

time to raise the issue. I would have left the question of Rogers’s validity to another day.




                                              2